     Case 2:20-cv-01508-JAK-JEM Document 23 Filed 05/29/20 Page 1 of 2 Page ID #:167




1
      Todd M. Friedman (SBN 216752)
      LAW OFFICES OF TODD M. FRIEDMAN, P.C.
2     21550 Oxnard St. Suite 780,
3     Woodland Hills, CA 91367
      Phone: 877-206-4741
4
      Fax: 866-633-0228
5     tfriedman@toddflaw.com
6
      Attorney for Plaintiff

7                        UNITED STATES DISTRICT COURT
8                       CENTRAL DISTRICT OF CALIFORNIA
9
       LEEROY WILLIAMS, individually and                          Case No.:
10     on behalf of all others similarly situated,
       Plaintiff,                                                  2:20-cv-01508-JAK-JEM
11
       vs.                                                        NOTICE OF VOLUNTARY
12     ADVANCED MARKETING &                                       DISMISSAL OF ENTIRE
13     PROCESSING, INC. d/b/a PROTECT                             ACTION WITHOUT
       MY CAR; DOES 1 through 10, inclusive,                      PREJUDICE.
14
       Defendants.
15

16
            NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of

17
      Civil Procedure 41(a)(1), hereby voluntarily dismisses this action without

18
      prejudice. Defendant has neither answered Plaintiff’s Complaint, nor filed a

19
      motion for summary judgment. Accordingly, this matter may be dismissed

20
      without prejudice and without an Order of the Court.

21
            Respectfully submitted this 29th Day of May, 2020.
22

23
                                              By: s/Todd M. Friedman Esq.
                                                   Todd M. Friedman
24                                                Attorney For Plaintiff
25

26

27

28




                                        Notice of Dismissal - 1
     Case 2:20-cv-01508-JAK-JEM Document 23 Filed 05/29/20 Page 2 of 2 Page ID #:168




1                        CERTIFICATE OF SERVICE
2
      Filed electronically on May 29, 2020, with:
3

4     United States District Court CM/ECF system
5
      Notification sent electronically on May 29, 2020, to:
6

7
      To the Honorable Court, all parties and their Counsel of Record

8

9     s/ Todd M. Friedman
10
        Todd M. Friedman
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 2
